Colt, Circuit Judge.
The doctrine of privileged communication is confined to cases of counsel, solicitor, and attorney. The witness in the present case testifies that he is not an attorney at law; and therefore, under well-settled rules, he cannot invoke this privilege. This witness is not privileged from answering under the last paragraph of section 4908, Rev. St., because he does not come within the description therein set forth.
The proper form of application to enforce obedience to a subpoena issued under section 4906, Rev. St., is a petition for an attachment for contempt. Upon the pleadings, as here presented, the court will not enter a formal order. The motion and answer in this case disclose to the court the existing facts on the examination of the witness before a commissioner of this court, and this rescript will inform the parties and the witness as to the views of the court upon the questions presented.